Citation Nr: 1437371	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-23 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to a rating in excess of 20 percent for right acromioclavicular joint arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1973 to February 1980.  This matter is before the Board on appeal from an August 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

[An August 2011 Statement of the Case (SOC) also addressed claims seeking increased ratings for hearing loss and for a right shoulder scar.  The Veteran's substantive appeal received later that month limited his appeal to the issue stated on page one.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the Veteran was seen in a VA outpatient treatment clinic in May 2010, it was noted that he had excellent range of motion of the right shoulder, with flexion to 160 degrees and abduction to 130 degrees.  Some crepitation was reported.  It was noted the Veteran received an injection and was then able to move his right arm through a full range of motion without pain.  

On July 2010 VA joints examination right shoulder flexion was to 153 degrees; abduction was to 126 degrees; internal rotation was to 45 degrees; and external rotation was to 78 degrees.  There was objective evidence of pain on motion.  The examiner stated the Veteran had pain with lifting above the shoulder level.

In his substantive appeal the veteran he stated that he cannot able to raise his arm very high or for very long.  His representative requested a new VA examination.   As the Veteran was most recently examined by the VA for his shoulder in July 2010, given the allegation of worsening in the interim, a contemporaneous examination is indicated.  
The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received his right shoulder and to provide authorizations for VA to secure records from any (and all) private providers.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.

2.  After the development ordered above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected right shoulder disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed, and findings should be described in detail.  The findings should specifically include right shoulder ranges of motion (both active and passive).  The examiner must note any additional functional limitations due to factors such as pain, use, etc.  The examiner should comment on the impact the symptoms found have on occupational and daily activity functioning.

The examiner should include rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

